Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 9 of Applicant’s Remarks, with regard to claim 1, Applicant argues the limitation is not covered by the cited prior art and the use of the term, “temporal”.
	Applicant’s arguments have been considered, but are not persuasive. The use of the term “temporal” under broadest reasonable interpretation (BRI) provides for the use of prior art that can teach a transitory or temporary or non-completed of the element. Therein, the prior art that was offered in the office action is valid.
	Also, the additional information provided in the amendment does not change the validity of the prior art. The use of the term, “temporal audit trail of transactions” provides for the use of prior art that can teach a transitory or temporary or non-completed of an audit trail, wherein within the audit trail tracks transactions, exchanges, or items. In the Final Office action, the temporal audit trail of transactions is mapped to an auditing of service levels, where the monitoring/measurement of the service levels is temporary, where the service levels are transactions ([0034]).
See MPEP 2111 (“an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345), hereafter referred to as “Herdrich” in view of Grant et al. (US 2008/0077652), hereafter referred to as “Grant”, in further view of Thyni et al. (US 2021/0390213), hereafter referred to as “Thyni”.

Regarding claim 1, Herdrich discloses:
A computer-implemented method, comprising:
receiving, at a network scheduler (e.g. orchestrator; [0040]), a service level agreement (SLA) for transmitting data packets over a particular end-to-end network routing that is facilitated by a plurality of autonomous systems, the SLA prescribing a service level ([0040], “In embodiments, the process may include a block 502 where workloads and performance targets such as end-to-end datacenter performance targets may be received by a controller such as the datacenter performance monitor 112, the datacenter monitor 214, the SDN controller 302, or the orchestrator 406. At operation, 504, service level agreements (SLAs) may be mapped to workloads...In embodiments, the QoS telemetry from the nodes may include data corresponding to network segment performance levels such as a network latency over a network segment. In embodiments, a comparison of node performance levels to node performance targets or network segment performance levels to network segment performance targets may be performed. At block 510, telemetry from the nodes may be aggregated, such by the node aggregation module 121 in various embodiments. At operation 512, an end-to-end datacenter performance level may be determined”).
generating, by the network scheduler (e.g. orchestrator; [0035]), a temporal audit trail of transactions ([0034], “...In embodiments, an NFV tenant 402 such as a service provider or cloud tenant may communicate with an operation support system/business support system (OSS/BSS) 404 such as a billing or customer care system to purchase a desired SLA on services. These services may be monitored and audited by the tenant 402 for SLA adherence...;” [0035], “...The orchestrator 406 may also include policy management, audit, and reporting capabilities in various embodiments”).
	Herdrich also doesn’t teach, but Grant teaches:
performing, by the network scheduler, a temporal enhancement of contracts ([0016], “In yet another aspect of the present invention, a method for evaluating the performance of a client/service flow of a service oriented enterprise information technology system is provided. The method includes the steps of (1) retrieving an enhanced services contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system...”);
using a generated temporal audit trail of the transactions and performed temporal enhancement of contracts to check a service level against the service level prescribed by the SLA ([0016], “...(2) retrieving a monitoring report for the client/service flow of a service oriented enterprise information technology system services; (3) determining the services used by the client/service flow of a service oriented enterprise information technology system; and (4) determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets as taught by Herdrich with the inclusion of retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached as taught by Grant because it may improve system performance and prevent overflow.
Herdrich in view of Grant also doesn’t teach, but Thyni teaches:
committing a checked service level to a distributed ledger technology (DLT) ([0067], “When it is time to start billing the user or verifying agreed service level for the delivered service, the operator node 30 can retrieve all measurement data for the user for a specific time period and verify each measurement in the distributed ledger database 5. This is done by computing the signature and compare the computed value with the one in the distributed ledger database 5, by requesting 420 the distributed ledger database 5 using the data identifier, after which the distributed ledger database 5 responds 430 with the corresponding set of data...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached as taught by Herdrich and Grant with the inclusion of comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Thyni because the main benefits of a distributed ledger are it is highly secure, transparent, immutable and tamper proof and transactions and data are recorded identically in multiple locations.

Regarding claim 12, Herdrich discloses:
A system ([0050]), comprising:
one or more processors ([0050]); and
memory ([0051]) including a plurality of computer-executable components ([0051]) that are executable by the one or more processors ([0051]) to perform a plurality of actions ([0051]), the plurality of actions comprising:
receiving, at a network scheduler (e.g. orchestrator; [0040]), a service level agreement (SLA) for transmitting data packets over a particular end-to-end network routing that is facilitated by a plurality of autonomous systems, the SLA prescribing a service level ([0040], “In embodiments, the process may include a block 502 where workloads and performance targets such as end-to-end datacenter performance targets may be received by a controller such as the datacenter performance monitor 112, the datacenter monitor 214, the SDN controller 302, or the orchestrator 406. At operation, 504, service level agreements (SLAs) may be mapped to workloads...In embodiments, the QoS telemetry from the nodes may include data corresponding to network segment performance levels such as a network latency over a network segment. In embodiments, a comparison of node performance levels to node performance targets or network segment performance levels to network segment performance targets may be performed. At block 510, telemetry from the nodes may be aggregated, such by the node aggregation module 121 in various embodiments. At operation 512, an end-to-end datacenter performance level may be determined”).
generating, by the network scheduler (e.g. orchestrator; [0035]), a temporal audit trail of transactions ([0034], “...In embodiments, an NFV tenant 402 such as a service provider or cloud tenant may communicate with an operation support system/business support system (OSS/BSS) 404 such as a billing or customer care system to purchase a desired SLA on services. These services may be monitored and audited by the tenant 402 for SLA adherence...;” [0035], “...The orchestrator 406 may also include policy management, audit, and reporting capabilities in various embodiments”).
	Herdrich also doesn’t teach, but Grant teaches:
performing, by the network scheduler, a temporal enhancement of contracts ([0016], “In yet another aspect of the present invention, a method for evaluating the performance of a client/service flow of a service oriented enterprise information technology system is provided. The method includes the steps of (1) retrieving an enhanced services contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system...”);
using a generated temporal audit trail of the transactions and performed temporal enhancement of contracts to check a service level against the service level prescribed by the SLA ([0016], “...(2) retrieving a monitoring report for the client/service flow of a service oriented enterprise information technology system services; (3) determining the services used by the client/service flow of a service oriented enterprise information technology system; and (4) determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets as taught by Herdrich with the inclusion of retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached as taught by Grant because it may improve system performance and prevent overflow.
Herdrich in view of Grant also doesn’t teach, but Thyni teaches:
committing a checked service level to a distributed ledger technology (DLT) ([0067], “When it is time to start billing the user or verifying agreed service level for the delivered service, the operator node 30 can retrieve all measurement data for the user for a specific time period and verify each measurement in the distributed ledger database 5. This is done by computing the signature and compare the computed value with the one in the distributed ledger database 5, by requesting 420 the distributed ledger database 5 using the data identifier, after which the distributed ledger database 5 responds 430 with the corresponding set of data...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached as taught by Herdrich and Grant with the inclusion of comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Thyni because the main benefits of a distributed ledger are it is highly secure, transparent, immutable and tamper proof and transactions and data are recorded identically in multiple locations.

Regarding claim 18, Herdrich discloses:
A computer-implemented method, comprising:
receiving, at a network scheduler (e.g. orchestrator; [0040]), a service level agreement (SLA) for transmitting data packets over a particular end-to-end network routing that is facilitated by a plurality of autonomous systems, the SLA prescribing a service level ([0040], “In embodiments, the process may include a block 502 where workloads and performance targets such as end-to-end datacenter performance targets may be received by a controller such as the datacenter performance monitor 112, the datacenter monitor 214, the SDN controller 302, or the orchestrator 406. At operation, 504, service level agreements (SLAs) may be mapped to workloads...In embodiments, the QoS telemetry from the nodes may include data corresponding to network segment performance levels such as a network latency over a network segment. In embodiments, a comparison of node performance levels to node performance targets or network segment performance levels to network segment performance targets may be performed. At block 510, telemetry from the nodes may be aggregated, such by the node aggregation module 121 in various embodiments. At operation 512, an end-to-end datacenter performance level may be determined”).
generating, by the network scheduler (e.g. orchestrator; [0035]), a temporal audit trail of transactions ([0034], “...In embodiments, an NFV tenant 402 such as a service provider or cloud tenant may communicate with an operation support system/business support system (OSS/BSS) 404 such as a billing or customer care system to purchase a desired SLA on services. These services may be monitored and audited by the tenant 402 for SLA adherence...;” [0035], “...The orchestrator 406 may also include policy management, audit, and reporting capabilities in various embodiments”).
	Herdrich also doesn’t teach, but Grant teaches:
performing, by the network scheduler, a temporal enhancement of contracts ([0016], “In yet another aspect of the present invention, a method for evaluating the performance of a client/service flow of a service oriented enterprise information technology system is provided. The method includes the steps of (1) retrieving an enhanced services contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system...”);
combining a generated temporal audit trail of the transactions and performed temporal enhancement of contracts to check a service level against the service level prescribed by the SLA ([0016], “...(2) retrieving a monitoring report for the client/service flow of a service oriented enterprise information technology system services; (3) determining the services used by the client/service flow of a service oriented enterprise information technology system; and (4) determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets as taught by Herdrich with the inclusion of retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached as taught by Grant because it may improve system performance and prevent overflow.
Herdrich in view of Grant also doesn’t teach, but Thyni teaches:
committing a checked service level to a distributed ledger technology (DLT) ([0067], “When it is time to start billing the user or verifying agreed service level for the delivered service, the operator node 30 can retrieve all measurement data for the user for a specific time period and verify each measurement in the distributed ledger database 5. This is done by computing the signature and compare the computed value with the one in the distributed ledger database 5, by requesting 420 the distributed ledger database 5 using the data identifier, after which the distributed ledger database 5 responds 430 with the corresponding set of data...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached as taught by Herdrich and Grant with the inclusion of comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Thyni because the main benefits of a distributed ledger are it is highly secure, transparent, immutable and tamper proof and transactions and data are recorded identically in multiple locations.

Claim(s) 2, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345) in view of Grant et al. (US 2008/0077652) and Thyni et al. (US 2021/0390213), as applied to claim(s) 1, 12, and 18, in further view of Milescu et al. (US 2022/0014395), hereafter referred to as “Milescu”.

Regarding claim 2, Herdrich-Grant-Thyni discloses the one or more non-transitory computer-readable storage media of claim 1. Herdrich in view of Grant and in further view of Thyni also does not teach, but Milescu teaches:
wherein the SLA includes a volume of data packets to transmit, a minimum level of Quality of Service (QoS), and a time window for transmission of the data packets (Pg. 13, Right Col., ll. 46-50, “This example includes the elements of example 198, wherein each SLA parameter is selected from the group including a minimum quality of service, a maximum round-trip time, a minimum throughput, a maximum loss rate and a maximum amount of data in a time period;” Pg. 13, Right Col., ll. 58-60 to Pg. 14, Left Col., ll. 1-3, “wherein at least one SLA parameter is selected from the group including a maximum total volume of network traffic in a first time period and a maximum volume of network traffic in each of one or more traffic classes in a second time period”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Herdrich, Grant, and Thyni with the inclusion of each SLA parameter selected from the group including minimum quality of service and a maximum amount of data in a time period as taught by Milescu because these are standards for measuring SLA.

With regards to claim 13, the instant claim present additional limitations similar to those of claim 2 and are rejected for similar reasons as claim 2.

With regards to claim 19, the instant claim present additional limitations similar to those of claim 2 and are rejected for similar reasons as claim 2.

Claim(s) 3, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345) in view of Grant et al. (US 2008/0077652) and Thyni et al. (US 2021/0390213), as applied to claim(s) 1, 12, and 18, in further view of Saurabh et al. (US 2022/0114150), hereafter referred to as “Saurabh”.

Regarding claim 3, Herdrich-Grant-Thyni discloses the one or more non-transitory computer-readable storage media of claim 1. Herdrich in view of Grant and in further view of Thyni also does not teach, but Saurabh teaches:
wherein the DLT includes a Hyperledger Fabric (HLF) with a blockchain ([0042], “Detailed herein are a method, system, and computer program product that utilize blockchain/Hyperledger fabric to securely create an audit trail 129 describing the progress and/or completion of one or more end-to-end data migration tasks 111 performed during migration of data between one or more migration data sources such as source datacenter 101 or cloud networks 250 (public or private), data migration targets such as target datacenter 125, or cloud network 250...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Herdrich, Grant, and Thyni with the inclusion of blockchain/Hyperledger fabric as taught by Saurabh because Hyperledger Fabric networks can improve supply chain processes by increasing transparency and traceability of transactions within the network.

With regards to claim 14, the instant claim present additional limitations similar to those of claim 3 and are rejected for similar reasons as claim 3.

With regards to claim 20, the instant claim present additional limitations similar to those of claim 3 and are rejected for similar reasons as claim 3.

Claim(s) 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345) in view of Grant et al. (US 2008/0077652) and Thyni et al. (US 2021/0390213), as applied to claim(s) 1, 12, and 18, in further view of Tomar et al. (US 2022/0141022), hereafter referred to as “Tomar”.

Regarding claim 4, Herdrich-Grant-Thyni-Saurabh discloses the one or more non-transitory computer-readable storage media of claim 3. Herdrich in view of Grant, Thyni, and in further view of Saurabh also does not teach, but Tomar teaches:
wherein the HLF facilitates timestamping of a transaction on the blockchain to track transitions between autonomous systems and leave the temporal audit trail (e.g. ledger; [0016], “...In an embodiment of the present invention as shown in FIG. 1, the blockchain platform 102 is configurable to create and update timestamped records of data in a sequential chain of blocks using blockchain technology. Further the chain of blocks or the ledger is distributed to various nodes of the blockchain network. In an exemplary embodiment of the present invention, the blockchain platform may be selected from a standard distributed open source ledger such as a Hyperledger Fabric...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data and blockchain/Hyperledger fabric as taught by Herdrich, Grant, Thyni, and Saurabh with the inclusion of timestamped records of data in a sequential chain of blocks using blockchain technology as taught by Tomar because it can verify when the data was electronically signed by the blockchain.

With regards to claim 15, the instant claim present additional limitations similar to those of claim 4 and are rejected for similar reasons as claim 4.

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345) in view of Grant et al. (US 2008/0077652) and Thyni et al. (US 2021/0390213), as applied to claim(s) 1, 12, and 18, in further view of Novotny et al. (US 2022/0103453), hereafter referred to as “Novotny”.

Regarding claim 5, Herdrich-Grant-Thyni-Saurabh discloses the one or more non-transitory computer-readable storage media of claim 3. Herdrich in view of Grant, Thyni, and in further view of Saurabh also does not teach, but Novotny teaches:
wherein the HLF is based at least upon an asset exchange contract performance ([0029], “Detailed herein is a method, system, and computer program product that utilize blockchain (e.g., Hyperledger Fabric) channels, and smart contracts...;” [0147], “...For example, movement of digital assets or crypto assets may be governed by smart contracts, business rules encoded in smart contracts, and/or chain code between two parties (e.g., business entities). Blockchain processes (such as those handling smart contracts) may be used to ensure all conditions are met when the asset is transferred...;” [0162], “...In some instances, a smart contract may be a computer protocol intended to digitally facilitate, verify, or enforce the negotiation or performance of a contract...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data and blockchain/Hyperledger fabric as taught by Herdrich, Grant, Thyni, and Saurabh with the inclusion of movement of digital assets governed by smart contracts and the smart contract to enforce the performance of the contract as taught by Novotny because smart contracts can make tracking of any asset in a completely accurate and automatic way at a given time.

With regards to claim 16, the instant claim present additional limitations similar to those of claim 5 and are rejected for similar reasons as claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345) in view of Grant et al. (US 2008/0077652) and Thyni et al. (US 2021/0390213), as applied to claim(s) 1, 12, and 18, in further view of Bai et al. (US 2022/0091903), hereafter referred to as “Bai”.

Regarding claim 6, Herdrich-Grant-Thyni-Saurabh discloses the one or more non-transitory computer-readable storage media of claim 3. Herdrich in view of Grant, Thyni, and in further view of Saurabh also does not teach, but Bai teaches:
wherein the HLF provides a shared storage for applications (e.g. Shared storage; Fig. 3).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data and blockchain/Hyperledger fabric as taught by Herdrich, Grant, Thyni, and Saurabh with the inclusion of shared storage as taught by Bai because cloud allows us to quickly and easily access store information anywhere using the Internet.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345) in view of Grant et al. (US 2008/0077652) and Thyni et al. (US 2021/0390213), as applied to claim(s) 1, 12, and 18, in further view of Krause et al. (US 2013/0170451), hereafter referred to as “Krause”.

Regarding claim 7, Herdrich-Grant-Thyni discloses the one or more non-transitory computer-readable storage media of claim 1. Herdrich in view of Grant and in further view of Thyni also does not teach, but Krause teaches:
wherein the network scheduler provides a corresponding fingerprint for data packets that are transiting the end-to-end network routing ([0053], “Packet priority indicators are forwarded from IP packet receiver 401 to packet scheduler 402 using link 411 while the IP packets are forwarded using link 410...IP packet (or packet identifier tag) is forwarded via link 412”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Herdrich, Grant, and Thyni with the inclusion of the packet scheduler forwarding the packet identifier tag as taught by Krause because the packet status can be enforced.

With regards to claim 17, the instant claim present additional limitations similar to those of claim 7 and are rejected for similar reasons as claim 7.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345) in view of Grant et al. (US 2008/0077652) and Thyni et al. (US 2021/0390213), as applied to claim(s) 1, 12, and 18, in further view of Moller et al. (US 2022/0094791), hereafter referred to as “Moller”.

Regarding claim 8, Herdrich-Grant-Thyni discloses the one or more non-transitory computer-readable storage media of claim 1. Herdrich in view of Grant and in further view of Thyni also does not teach, but Moller teaches:
wherein the temporal enhancement of contracts includes choreographing of the at least one autonomous system ([0085], “...Operating a private blockchain, callback cloud 2020 is able to read and write data contained within the private blockchain in order to create and manage smart callback contracts 2029. Smart callback contracts 2029 may be implemented using smart contract technology. Smart contracts work by following simple “if/when . . . then . . . ” statements that are written into code on a blockchain. A network of computers (e.g., callback cloud 2020) executes the actions when predetermined conditions have been met and verified...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Herdrich, Grant, and Thyni with the inclusion of the ability of read and write data contained within the private blockchain in order to create and manage smart callback contracts as taught by Moller because the system performance may be improved.

Regarding claim 9, Herdrich-Grant-Thyni discloses the one or more non-transitory computer-readable storage media of claim 1. Herdrich in view of Grant and in further view of Thyni also does not teach, but Moller teaches:
wherein a choreography is a symmetric asset exchange ([0085], “...Operating a private blockchain, callback cloud 2020 is able to read and write data contained within the private blockchain in order to create and manage smart callback contracts 2029. Smart callback contracts 2029 may be implemented using smart contract technology. Smart contracts work by following simple “if/when . . . then . . . ” statements that are written into code on a blockchain. A network of computers (e.g., callback cloud 2020) executes the actions when predetermined conditions have been met and verified...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Herdrich, Grant, and Thyni with the inclusion of the ability of read and write data contained within the private blockchain in order to create and manage smart callback contracts as taught by Moller because the system performance may be improved.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0182345) in view of Grant et al. (US 2008/0077652) and Thyni et al. (US 2021/0390213), as applied to claim(s) 1, 12, and 18, in further view of Tozuka et al. (US 2003/0176945), hereafter referred to as “Tozuka”.

Regarding claim 10, Herdrich-Grant-Thyni discloses the one or more non-transitory computer-readable storage media of claim 1. Herdrich in view of Grant and in further view of Thyni also does not teach, but Tozuka teaches:
wherein the temporal enhancement of contracts is based upon symmetric asset exchanges of baggage forwarding (Abstract, “An object of this invention is to securely deliver a baggage of a traveler a delivery destination designated by the traveler even in a case where the traveler cancels the travel or changes the destination. First, identification information, information of a contact address, boarding information, and information concerning the delivery destination of the baggage are received from a delivery receipt terminal and registered in a contract database. Then, information concerning boarding status of the traveler is acquired from a passenger carrier server, which manages the boarding status of the baggage. If there is inconsistency between the acquired information concerning the boarding status and the boarding information registered in the contract database, the delivery destination of the baggage is inquired to the traveler's contact address, and the information concerning the delivery destination, which is notified from the traveler in response to the inquiry, is registered in the contract database”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Herdrich, Grant, and Thyni with the inclusion of changing identification information, information of a contact address, boarding information, and information concerning the delivery destination of the baggage are received from a delivery receipt terminal and registered in a contract database as taught by Tozuka because to ensure a baggage of a traveler is securely delivered to a delivery destination designated by the traveler even in a case where the traveler cancels the travel or changes the destination.

Regarding claim 11, Herdrich-Grant-Thyni discloses the one or more non-transitory computer-readable storage media of claim 1. Herdrich in view of Grant and in further view of Thyni also does not teach, but Tozuka teaches:
wherein the symmetric asset exchanges of baggage forwarding includes formalizing a delivery contract as a digital asset exchange contract (Abstract, “An object of this invention is to securely deliver a baggage of a traveler a delivery destination designated by the traveler even in a case where the traveler cancels the travel or changes the destination. First, identification information, information of a contact address, boarding information, and information concerning the delivery destination of the baggage are received from a delivery receipt terminal and registered in a contract database. Then, information concerning boarding status of the traveler is acquired from a passenger carrier server, which manages the boarding status of the baggage. If there is inconsistency between the acquired information concerning the boarding status and the boarding information registered in the contract database, the delivery destination of the baggage is inquired to the traveler's contact address, and the information concerning the delivery destination, which is notified from the traveler in response to the inquiry, is registered in the contract database”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the orchestrator receiving workloads and performance targets and retrieving an enhanced service contract that includes one or more service levels associated with the client/service flow of a service oriented enterprise information technology system and determining if any service levels for the client/service flow of a service oriented enterprise information technology system were breached and comparing the computed value with the one in the distributed ledger database by requesting the distributed ledger database using the data identifier, after which the distributed ledger database responds with the corresponding set of data as taught by Herdrich, Grant, and Thyni with the inclusion of changing identification information, information of a contact address, boarding information, and information concerning the delivery destination of the baggage are received from a delivery receipt terminal and registered in a contract database as taught by Tozuka because to ensure a baggage of a traveler is securely delivered to a delivery destination designated by the traveler even in a case where the traveler cancels the travel or changes the destination.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444